

117 S2200 IS: Advancing the Clean Hydrogen Future Act of 2021
U.S. Senate
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2200IN THE SENATE OF THE UNITED STATESJune 23, 2021Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of Energy to establish a research, development, demonstration, and deployment program to improve the efficiency, increase the durability, and reduce the cost of producing hydrogen using electrolyzers, and for other purposes.1.Short titleThis Act may be cited as the Advancing the Clean Hydrogen Future Act of 2021.2.PurposesThe purposes of this Act are—(1)to enhance the leadership role of the United States in the widespread use of renewable energy and clean energy technologies;(2)to reduce greenhouse emissions in the United States by increasing the supply of economical hydrogen for use in transportation, industrial, and power-generation applications;(3)to support existing electrolyzer research, development, and demonstration efforts of the Department, including the H2NEW consortium of National Laboratories and the hydrogen and fuel cell community, which was established by the Office of Hydrogen and Fuel Cell Technologies of the Department and focuses on making large-scale electrolyzers more durable, efficient, and affordable; and(4)to promote job creation in the United States through the manufacturing of advanced clean energy technologies, including through the manufacturing of electrolyzers and associated systems.3.Hydrogen electrolysis research, development, demonstration, and deployment program(a)Definitions(1)DepartmentThe term Department means the Department of Energy.(2)ElectrolysisThe term electrolysis means a process that uses electricity to split water into hydrogen and oxygen.(3)ElectrolyzerThe term electrolyzer means a system that produces hydrogen using electrolysis.(4)Eligible entityThe term eligible entity means—(A)an institution of higher education;(B)a nongovernmental organization;(C)a National Laboratory;(D)a federally recognized Tribal government or Tribal organization;(E)a private entity; and(F)a partnership or consortium of 2 or more entities described in subparagraphs (A) through (E).(5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(6)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).(7)ProgramThe term program means the program established under subsection (b).(8)SecretaryThe term Secretary means the Secretary of Energy.(b)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary shall establish a research, development, demonstration, and deployment program to improve the efficiency, increase the durability, and reduce the cost of producing hydrogen using electrolyzers.(c)CoordinationIn establishing and carrying out the program, the Secretary shall—(1)coordinate activities carried out under this section with—(A)activities carried out under other relevant programs of the Department, including activities carried out by the National Laboratories; and(B)activities carried out by other relevant Federal agencies;(2)effectively manage crosscutting research priorities across relevant programs of the Department, including programs carried out by the National Laboratories; and(3)coordinate with the heads of other relevant Federal agencies to ensure the effective management of crosscutting research priorities shared by the Department and those agencies.(d)CollaborationIn carrying out the program, the Secretary shall collaborate with—(1)industry;(2)the National Laboratories;(3)other relevant Federal agencies;(4)relevant State agencies;(5)institutions of higher education; and(6)international bodies with relevant scientific and technical expertise.(e)GoalThe goal of the program is to reduce the cost of hydrogen produced using electrolyzers to less than $2 per kilogram of hydrogen by 2026.(f)DurationThe program shall have a duration of 5 years.(g)FocusThe program shall focus on research relating to, and the development, demonstration, and deployment of—(1)low-temperature electrolyzers, including liquid-alkaline electrolyzers, membrane-based electrolyzers, and other advanced electrolyzers, capable of converting intermittent sources of electric power to hydrogen with enhanced efficiency and durability;(2)high-temperature electrolyzers that combine electricity and heat to improve the efficiency of hydrogen production;(3)advanced reversible fuel cells that combine the functionality of an electrolyzer and a fuel cell;(4)new highly active, selective, and durable electrolyzer catalysts and electro-catalysts that— (A)greatly reduce or eliminate the need for platinum group metals; and (B)enable electrolysis of complex mixtures with impurities, including seawater;(5)modular electrolyzers for distributed energy systems and the bulk-power system (as defined in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)));(6)low-cost membranes or electrolytes and separation materials that are durable in the presence of impurities or seawater;(7)improved component design and material integration, including with respect to electrodes, porous transport layers and bipolar plates, and balance-of-system components, to allow for scale-up and domestic manufacturing of electrolyzers at a high volume;(8)hydrogen storage technologies;(9)technologies that integrate hydrogen production with— (A)hydrogen compression and drying technologies;(B)hydrogen storage; and (C)transportation or stationary systems; and(10)integrated systems that combine hydrogen production with renewable power generation technologies, including hybrid systems with hydrogen storage.(h)Grants, contracts, cooperative agreements, and demonstration projects(1)GrantsIn carrying out the program, the Secretary shall award grants, on a competitive basis, to eligible entities for projects that the Secretary determines would provide the greatest progress toward achieving the goal of the program described in subsection (e).(2)Contracts and cooperative agreementsIn carrying out the program, the Secretary may enter into contracts and cooperative agreements with eligible entities and Federal agencies for projects that the Secretary determines would further the purpose of the program described in subsection (b).(3)Demonstration projectsIn supporting technologies developed under the program, the Secretary shall fund demonstration projects—(A)to demonstrate technologies that produce hydrogen using electrolysis; and(B)to validate information on the cost, efficiency, durability, and feasibility of commercial deployment of the technologies described in subparagraph (A).(4)ApplicationsAn eligible entity desiring to receive a grant under paragraph (1), to enter into a contract or cooperative agreement under paragraph (2), or to receive funding for a demonstration project under paragraph (3) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(5)Cost sharingIn awarding grants, entering into contracts and cooperative agreements, and funding demonstration projects under this section, the Secretary shall require cost sharing in accordance with section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352).(i)Reports(1)In generalThe Secretary shall submit to Congress 2 reports describing, as of the date of the applicable report—(A)the activities carried out by the Secretary under this section; and(B)any progress made toward achieving the goal of the program described in subsection (e).(2)Timing of submissionsThe Secretary shall submit the reports described in paragraph (1) by—(A)in the case of the first report, not later than 2 years after the date of enactment of this Act; and(B)in the case of the second report, not later than 6 years after that date of enactment.(j)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $200,000,000 for each of fiscal years 2022 through 2026, to remain available until expended.